RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 15a0112p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


 MYRON BASS,                                              ┐
                                             Plaintiff,   │
                                                          │
                                                          │No. 14-6321
 KAREN MOBLEY; LAWRENCE EVERETT REED,                     │
                           Plaintiffs-Appellants, │>
                                                   │
       v.                                          │
                                                   │
                                                   │
 TOM LEATHERWOOD, Register of Deeds, et al.,       │
                          Defendants-Appellees. │
                                                   ┘
                     Appeal from the United States District Court
                  for the Western District of Tennessee at Memphis.
                 No. 2:13-cv-02882—James D. Todd, District Judge.
                                Decided and Filed: June 4, 2015

             Before: COLE, Chief Judge; GILMAN and SUTTON, Circuit Judges.

                                      _________________

                                            ORDER
                                      _________________

       SUTTON, Circuit Judge. Karen P. Mobley and Lawrence Everett Reed filed a pro se
complaint on behalf of the Karen Mobley Gunn Estate and the Lawrence Everett Reed Estate,
respectively. They contended that various financial institutions fraudulently transferred real
estate properties in Shelby County, Tennessee, and failed to follow proper procedures for selling
properties encumbered by outstanding liens. The district court dismissed the complaint on the
ground that a nonattorney cannot appear in court on behalf of an artificial entity such as an
estate, even though Mobley and Reed claimed that they were the sole beneficiaries of their
respective estates. On appeal, the financial institutions have again moved to dismiss the case for




                                                1
No. 14-6321                      Bass, et al. v. Leatherwood, et al.            Page 2

lack of jurisdiction because Mobley and Reed each signed the notice of appeal as the
“Authorized Representative” of the estates. R. 82; see 28 U.S.C. § 1654.

       Federal law allows parties to “plead and conduct their own cases personally or by
counsel.” 28 U.S.C. § 1654. In 1997, the Second Circuit interpreted this language to impose a
barrier on pro se litigants wishing to appear on behalf of “another person or entity,” including a
corporation, a partnership, a minor child, or “an estate . . . when the estate has beneficiaries or
creditors other than the litigant.” Pridgen v. Andresen, 113 F.3d 391, 393 (2d Cir. 1997). The
court reasoned that “appearance pro se denotes (in law latin) appearance for one’s self,” but
“when an estate has beneficiaries or creditors other than the administratrix or executrix, the
action cannot be described as the litigant’s own.” Id. This court adopted the Second Circuit’s
reasoning in Shepherd v. Wellman, 313 F.3d 963 (6th Cir. 2002), prohibiting a litigant from
proceeding pro se “because he is not the sole beneficiary of the decedent’s estate.” Id. at 970
(citing Pridgen, 113 F.3d at 393).

       Although the above cases imply that the sole beneficiary of an estate without creditors
may represent the estate pro se, this court has never resolved the issue directly. We now hold
that he or she may do so. “The rule against non-lawyer representation ‘protects the rights of
those before the court’ by preventing an ill-equipped layperson from squandering the rights of
the party he purports to represent.” Zanecki v. Health Alliance Plan of Detroit, 576 F. App’x
594, 595 (6th Cir. 2014) (per curiam) (quoting Myers v. Loudoun Cnty. Pub. Sch., 418 F.3d 395,
400 (4th Cir. 2005)). The purpose of the rule, then, is to protect third parties. But that purpose
has no role to play when the only person affected by a nonattorney’s representation is the
nonattorney herself.

       The Second Circuit has reached the same conclusion. “[T]he administrator and sole
beneficiary of an estate with no creditors,” it has concluded, “may appear pro se on behalf of the
estate.” Guest v. Hansen, 603 F.3d 15, 21 (2d Cir. 2010). Writing for the court, Judge Calabresi
reasoned:

       It is only a legal fiction that assigns the sole beneficiary’s claims to a paper
       entity—the estate—rather than the beneficiary himself. Accordingly, pro se
       representation is consistent with our jurisprudence both on the right to self-
       representation and on the prohibition of appearances by non-attorneys on behalf
No. 14-6321                      Bass, et al. v. Leatherwood, et al.            Page 3

       of others. Because the administrator is the only party affected by the disposition
       of the suit, he is, in fact, appearing solely on his own behalf. This being so, the
       dangers that accompany lay lawyering are outweighed by the right to self-
       representation . . . .

Id. In this case, the appellants have stipulated that they are the sole beneficiaries of their
respective estates and that their estates lack creditors. R. 66 ¶ 3. The appellees have not
contested either point. Although the record does not reveal why the appellants are litigating on
behalf of estates and not on behalf of themselves as individuals, § 1654 does not bar this appeal.

       The appellees insist that we have misread Shepherd, which in their view held that
nonattorneys may not represent any artificial entities, including estates in which the pro se
litigants are the sole beneficiaries. The district court read the case the same way. See R. 64 at
10–11. It is true that, under longstanding tradition, “a corporation can only appear by attorney,”
Osborn v. Bank of U.S., 22 U.S. (9 Wheat.) 738, 829 (1824) (emphasis added), perhaps because
by definition another person—natural or artificial—is involved, see Trustees of Dartmouth Coll.
v. Woodward, 17 U.S. (4 Wheat.) 518, 636–37 (1819); United States v. 9.19 Acres of Land, 416
F.2d 1244, 1245 (6th Cir. 1969). But we have never extended the logic of this rule to estates. In
Shepherd and similar cases we held only that § 1654 “does not permit plaintiffs to appear pro se
where interests other than their own are at stake,” 313 F.3d at 970—a situation distinct from the
one here.

       For these reasons, we deny the appellees’ motion.

                                             ENTERED BY ORDER OF THE COURT



                                             _________________________________
                                                   Deborah S. Hunt, Clerk